ICJ_042_PortBeyrouthSRO_FRA_LBN_1960-08-31_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPOTS
DE BEYROUTH ET DE LA
SOCIETE RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE DU 31 AOUT 1960

1960

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPOTS
DE BEYROUTH AND THE
SOCIETE RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER OF 31 AUGUST 1960
La présente ordonnance doit étre citée comme suit:

« Affaire de la Compagnie du Port, des Quais et des Entrepôts
de Beyrouth et de la Société Radio-Orvent
(France c. Liban),
Ordonnance du 31 août 1960: C. I. J. Recueil 1960, p. 186.»

This Order should be cited as follows:

“Case concerning the Compagnie du Port, des Quais et des
Entrepots de Beyrouth and the Société Radio-Orient
(France v. Lebanon),

Order of 31 August 1960: I.C.]. Reports 1960, p. 186.”

 

N° de vente: 233
Sales number

 

 

 
186

INTERNATIONAL COURT OF JUSTICE

YEAR 1960
31 August 1960

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH AND THE
SOCIÉTÉ RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 68 of the Rules of Court;

Having regard to the Application filed in the Registry of the
Court on 13 February 1959, by which the Government of the French
Republic instituted proceedings before the Court against the
Government of the Republic of Lebanon alleging that certain
measures taken by the latter Government were contrary to under-
takings given by it in an agreement concluded on 24 January 1948
between France and Lebanon;

Having regard to the Memorial filed by the French Government
on 18 August 1959;

Having regard to the Preliminary Objections filed by the Lebanese
Government on 23 December 1959;

Having regard to the Order of 6 January 1960, recording that
the proceedings on the merits were thereby suspended and fixing
Io February 1960 as the time-limit within which the French
Government might present a written statement of its Observations
and Submissions on the Objections raised by the Government of
Lebanon;

4

1960
31 August
General List:
No. 42
COMPAGNIE DU PORT DE BEYROUTH (ORDER 31 VIII 60) 187

Having regard to the Observations and Submissions filed by the
French Government within the time-limit fixed;

Whereas, by a letter dated 24 May 1960 anid received in the
Registry on 4 June 1960, the Agent for the French Government
informed the Registrar that, as the result of conversations between
the Government of. the Republic of Lebanon and the French
Embassy at Beirut, satisfactory arrangements had been concluded,
and that the Government of the French Republic considered that
the conclusion and execution of new undertakings by the Govern-
ment of the Republic of Lebanon put an end to the disputes which
had been submitted to the Court by the Application of 13 February

1959;

Whereas, by a letter dated 22 August 1960 and received in the
Registry on 23 August 1960, the Lebanese chargé d’affaires 4.1.
in London informed the Registrar that, following conversations
between the Lebanese Government and the French Embassy in
Beirut, the case of the Société Radio-Orient had been settled by an
arrangement of 1x May 1960 and the case of the Compagnie du
Port, des Quais et des Entrepots de Beyrouth had been settled by an
arrangement of 13 April 1960;

Whereas, by a letter dated 26 August 1960 and received in the
Registry on 29 August 1960, the Lebanese chargé d’affaires 4.1. in
London transmitted to the Registrar the text of the Convention
of 13 April 1960 between the State of Lebanon and the Compagnie
du Port, des Quais et des Entrepôts de Beyrouth and a copy, together
with a certified translation in French, of the official notification
of the Decision of rr May 1960 of the Council of Ministers of Lebanon
regarding the Société Radio-Orient, these documents establishing
the arrangements concluded and relating to the disputes submitted
to the Court; :

Places on record the communications thus received from the
Parties to the case;
Orders that the case be removed from the Court’s List.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this thirty-first day of
August, one thousand nine hundred and sixty, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the French Republic
and to the Government of the Republic of Lebanon, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) L. M. MITCHELL,
Acting Registrar.
